Per Curiam. After a per curiam order was delivered on June 3, 1991, a motion by the appellants to establish a briefing schedule was submitted. The appellants wish to brief both the equal protection issue referred to in the mandate of the United States Supreme Court and an issue concerning federal legislation and the supremacy clause which they raised, but which was not considered, in the first appeal. The appellants will be permitted to brief both issues. The briefing schedule is amended so that the appellants’ brief will be due 40 days from this date, and the times for remaining briefs to be filed will be governed by the provisions of Rule 7 of the Rules of this Court.